Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-22 in the present application, filed on or after March 16, 2013, are being examined under the pre-AIA  first to file provisions:
	- claims 1, 3, 6, 7, 9, 11, 13-15, and 17-18 are amended
	- claims 19-20 are cancelled
	- claims 21-22 are new
b.	This is a final action on the merits based on Applicant’s claims submitted on 04/24/2015.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Raymond A. DiPerna (Reg. No. 44,063) on 11/3/2021 and confirmed via an electronic mail on 11/5/2021.

Based on the latest amendments the applicant filed on 08/30/2021, the application has been further amended as follows:
1. (Currently Amended) A method for transmitting information, comprising:
a network device at an nth time unit, wherein the first information and the second information are used to indicate prolonging or stopping of an active Time of Discontinuous Reception (DRX);
determining, by the terminal device, whether to report at least one of Channel State Information (CSD and Sounding Reference Signal (SRS) to the network device at an (n+m+q)th time unit, wherein m is determined based on at least one of a scheduling timing sequence set and an Acknowledgement (ACK)/ Negative Acknowledgement (NACK) feedback timing sequence set, and the scheduling timing sequence set and the ACK/NACK feedback timing sequence set respectively comprise multiple values, wherein n is an integer, and m is any integer greater than 0 or equal to 0, and q=1, 2. 3, .... Q, wherein Q is any integer greater than 1;
wherein the terminal device determines at the nth time unit whether to report at least one of the CSI and the SRS at an (n+m+1)th time unit and at least one time unit after the (n+m+1)th time unit.

EXAMINER’S COMMENTS

Regarding claims 17-19 previously rejected under 35 U.S.C. § 101, claims 17-18 have been amended according to the examiner's recommendation, claim 19 has been cancelled without prejudice, and thus the previous rejection has been withdraw.
Regarding claims 1, 9, 17 previously rejected under 35 U.S.C. § 112(b), claims 1, 9, and 17 have been amended according to the examiner's recommendation and thus the previous rejection has been withdraw.
Regarding claim 13 previously rejected under 35 U.S.C. § 112(d), claim 13 has been amended according to the examiner's recommendation and thus the previous rejection has been withdraw.
Regarding Claims 1-20 previously rejected under 35 U.S.C. § 102(a)(2), Applicant's arguments, see “Applicants Arguments/Remarks Made in an Amendment”,  filed on 08/30/2021, with respect to Loehr et al. US Pub 2016/0294531 (hereinafter “Loehr’’), have been fully considered but are persuasive. The previous rejection of claims 1-20 has been withdrawn.

Allowable Subject Matter

Claims 1-18 and 21-22 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The claims identified in the “Allowable Subject Matter” above draw to different variations of a method and apparatus for exchanging information between terminal device and network device. These claims contain the following bold-faced features which, when combined with other features in the claims, prior art of record fail failed to anticipate or render obvious.
Independent Claims 1, 9, and 17 is the inclusion of the features, “determining, by the terminal device, whether to report at least one of Channel State Information (CSD and Sounding Reference Signal (SRS) to the network device at an (n+m+q)th time unit, wherein m is determined based on at least one of a scheduling timing sequence set and an Acknowledgement (ACK)/ Negative Acknowledgement (NACK) feedback timing sequence set, and the scheduling timing sequence set and the ACK/NACK feedback timing sequence set respectively comprise multiple values, wherein n is an integer, and m is any integer greater than 0 or equal to 0, and q=1, 2. 3, .... Q, wherein Q is any integer greater than 1; wherein the terminal device determines at the nth time unit whether to report at least one of the CSI and the SRS at an (n+m+1)th time unit and at least one time unit after”. These features, as incorporated into the independent claims 1, 9, and 17 and combined with other features, are neither known from, nor rendered obvious by, the available prior art at the time when instant invention was filed. Loehr (US Pub 2016/0294531) discloses that the UE receives MAC CE before subframe N-(4+k) or at subframe N-(4+k), and then the UE determines whether to report CSI and transmit SRS in subframe N, where k is an integer of 1 to K. However, Loehr fails to disclose that the UE determines whether to report at least one of CSI and SRS at an (n+m+q)th time unit, where m is determined based on at least one of a scheduling timing sequence set and an ACK/NACK feedback timing sequence set, as recited in claim 1. Lee (US Pub 2015/0208461) discloses a DRX preparation time in order to perform the CSI and SRS transmission at the predetermined specific subframe according to the configurations for the DRX operation. Loehr and Lee, individually or in combination, does not specifically teach the limitations “wherein the terminal device determines at the nth time unit whether to report at least one of the CSI and the SRS at an (n+m+1)th time unit and at least one time unit after the (n+m+1)th time unit.” as combined with other features in independent claim 1, 9, and 17.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184.  The examiner can normally be reached on M-F 8:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHUONG M NGUYEN/
Patent Examiner, Art Unit 2411

/JAMAAL HENSON/Primary Examiner, Art Unit 2411